Citation Nr: 1003147	
Decision Date: 01/21/10    Archive Date: 02/01/10

DOCKET NO.  07-01 084	)	DATE
	)
	 )

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for bilateral arm 
disability (other than lipoma) to include as due to Agent 
Orange exposure.
 
2.  Entitlement to service connection for bilateral eye 
disability, to include defective vision, to include as due to 
Agent Orange exposure.

3.  Entitlement to service connection for a pulmonary 
disability, to include as due to Agent Orange exposure.

4.   Entitlement to service connection for lipomas, to 
include as due to Agent Orange exposure.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

C. M. Powell, Counsel


INTRODUCTION

The Veteran had active service from June 1971 to June 1974.

These matters come to the Board of Veterans' Appeals (Board) 
on appeal from a June 2005 rating decision of the St. Louis, 
Missouri Regional Office (RO) of the Department of Veterans 
Affairs (VA).


FINDINGS OF FACT

1.  The competent clinical evidence of record does not 
demonstrate that the Veteran has current bilateral arm 
disability (other than lipoma).

2.  The Veteran's defective vision, initially demonstrated 
years after service, has not been shown to be other than 
developmental in nature, and has not been shown by competent 
evidence to be aggravated by superimposed disease or injury.

3.  The competent clinical evidence of record does not 
demonstrate that the Veteran has current acquired bilateral 
eye disease or anatomical defect.

4.  A pulmonary disability was initially demonstrated years 
after service, and has not been shown by competent evidence 
to be causally related to the Veteran's active service.

5.  Lipomas were initially demonstrated years after service, 
and have not been shown by competent evidence to be causally 
related to the Veteran's active service.


CONCLUSIONS OF LAW

1.  Bilateral arm disability (other than lipoma) was not 
incurred in, or aggravated by, active service, nor may be 
presumed to have been so incurred or aggravated 38 U.S.C.A. 
§§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 
3.309 (2009).

2.  Bilateral eye disability, to include defective vision, 
was not incurred in, or aggravated by, active service, nor 
may be presumed to have been so incurred or aggravated.  38 
U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303, 3.307, 3.309, 4.9 (2009).

3.  A pulmonary disability was not incurred in, or aggravated 
by, active service, nor may it be presumed to have been so 
incurred or aggravated.  38 U.S.C.A. §§ 1110, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2009).

4.  Lipomas were not incurred in, or aggravated by, active 
service, nor may be presumed to have been so incurred or 
aggravated.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303, 3.307, 3.309 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009). 

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2009); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide; in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).

On March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Court in Dingess/Hartman holds that the 
VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim.  As previously defined by the courts, 
those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, the Department of Veterans Affairs (VA) is 
required to review the information and the evidence presented 
with the claim and to provide the claimant with notice of 
what information and evidence not previously provided, if 
any, will assist in substantiating or is necessary to 
substantiate the elements of the claim as reasonably 
contemplated by the application.  This includes notice that a 
disability rating and an effective date for the award of 
benefits will be assigned in the event award of the benefit 
sought.

In the present case, the agency of original jurisdiction 
(AOF) issued letters to the Veteran in January 2005, March 
2005, and March 2006 that informed him of what evidence was 
required to substantiate the claims and of his and VA's 
respective duties for obtaining evidence and provided notice 
of the type of evidence necessary to establish a disability 
rating or effective date in the event of award of the benefit 
sought.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the U.S. 
Court of Appeals for Veterans Claims held, in part, that a 
VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In the present case, additional VCAA notification 
was provided after the initial AOJ adjudication of the 
claims.  Nevertheless, the Court in Pelegrini noted that such 
requirement did not render a rating decision promulgated 
prior to providing the veteran full VCAA notice void ab 
initio, which in turn would nullify the notice of 
disagreement and 
substantive appeal filed by the veteran.  In other words, 
Pelegrini specifically noted that there was no requirement 
that the entire rating process be reinitiated from the very 
beginning.  Rather, the claimant should be provided VCAA 
notice and an appropriate amount of time to respond and 
proper subsequent VA process.  Here, the Board finds that any 
defect with respect to the timing of the VCAA notice letter 
was harmless error.  Although notice was provided to the 
appellant after the initial adjudication, the case was 
readjudicated thereafter, and the appellant has not been 
prejudiced thereby.  The Board finds that the purpose behind 
the notice requirement has been satisfied because the 
appellant has been afforded a meaningful opportunity to 
participate effectively in the processing of his claims.  For 
these reasons, it is not prejudicial to the appellant for the 
Board to proceed to finally decide this appeal.  

With regard to the duty to assist, the claims file contains 
the Veteran's service separation examination, VA treatment 
records, Social Security Administration records, and a VA 
examination report.    

The Board notes that the record does not contain a complete 
set of the Veteran's  service treatment records.  Requests 
were made to the National Personnel Records Center (NPRC) for 
the Veteran's service treatment records, but no records were 
on file.  He was asked to submit copies of any of these 
records that he had in his possession.  However, he did not 
have any to submit.  Subsequently, in a May 2005 memorandum, 
the RO made a formal finding on the unavailability of the 
Veteran's service records.  The Board is mindful that, in a 
case such as this, where service records are unavailable, 
there is a heightened obligation to explain our findings and 
conclusions and to consider carefully the benefit-of-the-
doubt rule.  O'Hare v. Derwinski, 1 Vet. App. 365, 367 
(1991); Pruitt v. Derwinski, 2 Vet. App. 83, 85 (1992).  
While it is unfortunate that the Veteran's service treatment 
records are unavailable, the appeal must be decided on the 
evidence of record and, where possible, the Board's analysis 
has been undertaken with this heightened duty in mind.  

The claims file also contains the Veteran's statements in 
support of his claims.  The Board has carefully reviewed such 
statements and concludes that he has not identified further 
evidence not already of record.  The Board has also perused 
the medical records for references to additional treatment 
reports not of record, but has found nothing to suggest that 
there is any outstanding evidence with respect to the 
Veteran's claims.   

The record reflects that the Veteran was afforded a VA 
examination in September 2005.  To that end, when VA 
undertakes to provide a VA examination or obtain a VA 
opinion, it must ensure that the examination or opinion is 
adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  
The Board finds that the VA examination obtained in this case 
is more than adequate for the issues decided on the merits 
herein, as it was based on a review of the Veteran's claims 
file, treatment records, and a physical examination.  The 
Board observes that the VA examiner did not provide an 
opinion with respect to the issues on appeal.  However, the 
Board finds that no VA opinion is necessary to satisfy the 
duty to assist in this case.  In this regard, under 38 
U.S.C.A. § 5103A(d)(2), VA must obtain a medical opinion when 
such is necessary to make a decision on a claim.  
Specifically, a VA opinion is required where the record 
contains competent evidence of a current disability, and 
indicates that the disability or symptoms may be associated 
with military service, but does not contain sufficient 
evidence for the Secretary to make a decision.  Id.  In this 
case, the record does not contain any evidence demonstrating 
a current bilateral arm or bilateral eye disability.  
Further, as discussed in greater detail below, with respect 
to the to the Veteran's pulmonary and lipoma claims, there is 
no indication that such current disabilities can be 
associated with an in-service event.  In such circumstances, 
there is no duty to obtain a medical opinion.  McClendon v. 
Nicholson, 20 Vet. App. 79, 84 (2006).  Thus, based on the 
foregoing, the Board finds that all relevant facts have been 
properly and sufficiently developed in this appeal and no 
further development is required to comply with the duty to 
assist the Veteran in developing the facts pertinent to his 
claims. 

Legal Criteria

The Board has reviewed all of the evidence in the Veteran's 
claims folder.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, extensive evidence submitted 
by the veteran or on his behalf.  Indeed, the Federal Circuit 
has held that the Board must review the entire record, but 
does not have to discuss each piece of evidence.  Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, 
the Board will summarize the relevant evidence where 
appropriate, and the Board's analysis below will focus 
specifically on what the evidence shows, or fails to show, as 
to each claim.  

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty in active service, or for aggravation of 
a preexisting injury suffered or disease contracted in the 
line of duty in active service.  38 U.S.C.A. §§ 1110, 1131 
(West 2002).  

Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (2009).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990); 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. 
§ 3.102 (2009).

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning 
on January 9, 1962, and ending on May 7, 1975, shall be 
presumed to have been exposed during such service to an 
herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  The last date on which such a veteran 
shall be presumed to have been exposed to an herbicide agent 
shall be the last date on which he or she served in the 
Republic of Vietnam during the Vietnam era. "Service in the 
Republic of Vietnam" includes service in the waters offshore 
and service in other locations if the conditions of service 
involved duty or visitation in the Republic of Vietnam.  38 
U.S.C.A. § 1116(a)(3)(West 2002); 38 C.F.R. 
§ 3.307(a)(6)(iii) (2009).

The presumption of service connection based on exposure to 
herbicides used in the Republic of Vietnam during the Vietnam 
era is not warranted for any condition other than those for 
which the Secretary has specifically determined that a 
presumption of service connection is warranted.  See National 
Academy of Sciences report, "Veterans and Agent Orange: 
Update 1996," dated March 14, 1996.

The following diseases are deemed associated with herbicide 
exposure, under VA law: chloracne or other acneform diseases 
consistent with chloracne, Type 2 diabetes, Hodgkin's 
disease, multiple myeloma, non-Hodgkin's lymphoma, acute and 
subacute peripheral neuropathy, porphyria cutanea tarda, 
prostate cancer, respiratory cancers (cancer of the lung, 
bronchus, larynx, or trachea), soft-tissue sarcomas (other 
than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma) and AL amyloidosis.  See 38 C.F.R. § 3.309(e).  
The foregoing diseases shall be service connected if a 
veteran was exposed to a herbicide agent during active 
military, naval, or air service, if the requirements of 38 
U.S.C.A. § 1116, 38 C.F.R. § 3.307(a)(6)(iii) are met, even 
though there is no record of such disease during service, 
provided further that the rebuttable presumption provisions 
of 38 U.S.C.A. § 1113; 38 C.F.R. § 3.307(d) are also 
satisfied.

The Secretary of Veterans Affairs has determined that there 
is no positive association between exposure to herbicides and 
any other condition for which the Secretary has not 
specifically determined that a presumption of service 
connection is warranted.  See Notice, 59 Fed. Reg. 341-46 
(1994); see also Notice, 61 Fed. Reg. 41, 442-49 (1996).  The 
Secretary has clarified that a presumption of service 
connection based on exposure to herbicides used in the 
Republic of Vietnam during the Vietnam Era is not warranted 
for the following conditions:  Hepatobiliary cancers, 
nasopharyngeal cancer, bone and joint cancer, breast cancer, 
cancers of the female reproductive system, urinary bladder 
cancer, renal cancer, testicular cancer, leukemia (other than 
CLL), abnormal sperm parameters and infertility, Parkinson's 
disease and parkinsonism, amyotrophic lateral sclerosis 
(ALS), chronic persistent peripheral neuropathy, lipid and 
lipoprotein disorders, gastrointestinal and digestive 
disease, immune system disorders, circulatory disorders, 
respiratory disorders (other than certain respiratory 
cancers), skin cancer, cognitive and neuropsychiatric 
effects, gastrointestinal tract tumors, brain tumors, 
endometriosis, adverse effects on thyroid homeostasis, and 
any other condition for which the Secretary has not 
specifically determined a presumption of service connection 
is warranted.  See Notice, 68 Fed. Reg. 27,630-41 (May 20, 
2003).

In order to establish service connection by presumption, 
based on herbicide exposure, a disease listed above (see 38 
C.F.R. § 3.309(e)) shall have become manifest to a degree of 
10 percent or more at any time after service, except that 
chloracne or other acneform disease consistent with chloracne 
and porphyria cutanea tarda shall have become manifest to a 
degree of 10 percent or more within a year, and respiratory 
cancers within 30 years, after the last date on which the 
veteran was exposed to an herbicide agent during active 
military, naval, or air service.  See 38 C.F.R. § 
3.307(a)(6)(ii).

Even if the statutory presumptions are inapplicable, the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that the Veterans Dioxin and 
Radiation Exposure Compensation Standards Act, Pub. L. No. 
98- 542, § 5, 98 Stat. 2725, 2727-29 (1984) does not preclude 
a veteran from establishing service connection with proof of 
actual direct causation.  See Combee v. Brown, 34 F.3d 1039 
(Fed. Cir. 1994).

Legal Analysis

1.  Bilateral Arm

The Veteran asserts that service connection is warranted for 
bilateral arm disability, other than lipoma.  With respect to 
an in-service injury or disease, the Veteran's service 
treatment records do not reflect that the Veteran complained 
of, or was treated for bilateral arm disability.  Moreover, 
on his May 1974 separation examination, the Veteran denied a 
history of swollen or painful joints, arthritis, rheumatism, 
or bursitis, or bone, joint, or other deformity.  
Additionally, the examiner from such examination reported 
that that the Veteran's upper extremities (including strength 
and range of motion) were normal.

With respect to a current disability, the record demonstrates 
that that the Veteran, including on a September 2005 VA 
examination report, has reported that he experienced 
generalized pain and stiffness in his joints.  The examiner 
from the September 2005 VA examination diagnosed the Veteran 
with generalized arthralgia.   

However, the Board notes that to the extent that the 
examiner's diagnosis of arthralgia can be construed to 
encompass the Veteran's arms, the term "arthralgia" is 
synonymous with the term "pain" and is not considered to be 
a disability in and of itself (arthralgia is defined as 
"[p]ain in a joint, especially one not inflammatory in 
character."  Stedman's Medical Dictionary 149 (27th ed. 
2000)).  Unfortunately, pain alone, without a diagnosed or 
identifiable underlying malady or condition, does not in and 
of itself constitute a disability for which service 
connection may be granted.  See Sanchez-Benitez v. West, 13 
Vet. App. 282 (1999).  The Board notes that the record 
demonstrates that the Veteran has lipomas on his arms.  
However, such issue will be addressed in greater detail below 
in the section pertaining to lipomas.

Therefore, in the absence of any evidence to the contrary, 
the Board finds that the preponderance of the evidence is 
against a finding that the Veteran has currently diagnosed 
bilateral arm disability.  Accordingly, as the evidence of 
record does not demonstrate that the Veteran has current 
bilateral arm disability, the Board concludes that an award 
of service connection is not justified.  Support for this 
conclusion is found in Brammer v. Derwinski, 3 Vet. App. 223, 
225 (1992) where the Court found that Congress specifically 
limits entitlement for service-connected disease or injury to 
cases where such incidents have resulted in a disability and 
in the absence of proof of a present disability there can be 
no valid claim.  

In conclusion, although the Veteran asserts that he has 
current bilateral arm disability, other than lipoma, to 
include as due to Agent Orange exposure, he is not competent 
to provide an opinion requiring medical knowledge, such as a 
question of medical diagnosis or causation.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  He is competent to give 
evidence about what he experienced; for example, he is 
competent to report that he experiences certain symptoms.  
See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  
Competency, however, must be distinguished from weight and 
credibility, which are factual determinations going to the 
probative value of the evidence.  Rucker v. Brown, 10 Vet. 
App. 67, 74 (1997).  The Board finds that the negative 
evidence of record, including the September 2005 VA 
examination report, is of greater probative value than the 
Veteran's statements in support of his claim.  Accordingly, 
the Board finds that the competent evidence of record fails 
to establish that the Veteran has current bilateral arm 
disability as a result of his service.  The Board has 
considered the doctrine of giving the benefit of the doubt to 
the Veteran, under 38 U.S.C.A. § 5107 (West 2002), and 
38 C.F.R. § 3.102 (2009), but does not find that the evidence 
is of such approximate balance as to warrant its application.  
Accordingly, the Board finds that the preponderance of the 
evidence is against the Veteran's claim for service 
connection for bilateral arm disability, other than lipoma, 
to include as due to Agent Orange exposure, and the claim 
must be denied.

2.  Bilateral Eye Disability, to include Defective Vision

The Veteran asserts that service connection is warranted for 
bilateral eye disability, to include defective vision, to 
include as due to Agent Orange exposure.  The Veteran's 
service treatment records show that on his May 1974 
separation examination, the Veteran indicated that he did not 
wear glasses or contact lenses and did not have a history of 
eye trouble.  The examiner from such examination reported 
that the Veteran had bilateral 20/15 vision and normal eyes 
(other than visual acuity and refraction), pupils, and ocular 
motility.  

With respect to a current disability, the evidence 
establishes that the Veteran has refractive error.  In this 
regard, although, the record does not demonstrate that any 
examiner has specifically diagnosed the Veteran with 
refactive error, including myopia or presyboyia, the examiner 
from the Veteran's September 2005 VA examination reported 
that the Veteran had 20/60 vision on the Snellen Test (which 
is used to determine visual acuity).  Further, a December 
2005 VA outpatient treatment record demonstrates that the 
Veteran reported that he experienced difficultly in his 
vision, including blurriness, and that he was unable to read.  
Other VA outpatient records show that the Veteran reported 
that he had a vision barrier and wore readers.  Therefore, 
resolving all reasonable doubt in the Veteran's favor, the 
Board finds that the Veteran has refractive error.

However, the Board notes that refractive error of the eyes is 
not a disability within the meaning of applicable legislation 
for disability compensation purposes.  See 38 C.F.R. §§ 
3.303(c), 4.9.  This includes refractive error due to such 
eye disorders as myopia and presbyopia.  Thus, they cannot be 
service connected as a matter of law, absent evidence of 
aggravation by superimposed disease or injury, which the 
Board finds is not demonstrated in the record.  See Sabonis 
v. Brown, 6 Vet. App. 426 (1994).  See also, Monroe v. Brown, 
4 Vet. App. 513, 514-515 (1993); Carpenter v. Brown, 8 Vet. 
App. 240, 245 (1995); VAOPGCPREC 67-90 (July 18, 1990); 
VAOPGCPREC 82-90 (July 18, 1990); and VAOPGCPREC 11-1999 
(Sept. 2, 1999).

Further, there is no evidence that the Veteran has a current 
eye disease or anatomical defect, other than refractive 
error.  Indeed, on VA examination in September 2005, the 
examiner reported that the Veteran's extraocular movement, 
extraocular muscles, red reflex, and blink reflex was intact, 
his pupils were equal and reactive to light, and no 
abnormality was noted to the fundi or external eye.  The 
Board notes that without proof of a current disability, there 
can be no valid claim for service connection.  See Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).

In conclusion, the Board finds that the preponderance of the 
evidence is against the Veteran's claim for service 
connection for bilateral eye disability, to include defective 
vision, to include as due to Agent Orange exposure.  Although 
the Veteran asserts that his current bilateral eye 
disability, to include defective vision, is related to 
service, he is not competent to provide an opinion requiring 
medical knowledge, such as a question of medical causation.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  He is 
competent to give evidence about what he experienced; for 
example, he is competent to report that he experiences 
certain symptomatology.  See, e.g., Layno v. Brown, 6 Vet. 
App. 465 (1994).  Competency, however, must be distinguished 
from weight and credibility, which are factual determinations 
going to the probative value of the evidence.  Rucker v. 
Brown, 10 Vet. App. 67, 74 (1997).  In this case, the 
negative evidence of record is of greater probative value 
than the Veteran's statements and thus will be given more 
probative weight.  Thus, the Board finds that the competent 
objective evidence of record fails to establish that the 
Veteran has current bilateral eye disability as a result of 
his service.  The Board has considered the doctrine of giving 
the benefit of the doubt to the Veteran, under 38 U.S.C.A. § 
5107 (West 2002), and 38 C.F.R. § 3.102 (2009), but does not 
find that the evidence is of such approximate balance as to 
warrant its application.  Accordingly, the Board finds that 
the preponderance of the evidence is against the Veteran's 
claim for service connection for bilateral eye disability, to 
include defective vision, to include as due to Agent Orange 
exposure, and the claim must be denied.

3.  Pulmonary Disability

The Veteran asserts that service connection is warranted for 
a pulmonary disability, to include as due to Agent Orange 
exposure.  The clinical evidence of record establishes that 
since 1984, the Veteran has been diagnosed with, and treated 
for pulmonary disabilities that have been variously diagnosed 
as a left lower lobe pleural based mass, right upper lobe 
lung abscess, dyspnea, chronic obstructive pulmonary disease, 
restrictive lung disease, and/or bronchitis. 

The record reflects that the Veteran served in Vietnam during 
the Vietnam Era.  However, as noted above, in order for a 
veteran to establish service connection on a presumptive 
basis for a disability that results from exposure to 
(herbicides) Agent Orange while serving in Vietnam, the 
disability must be one that is statutorily listed as a 
presumptive condition.  In this regard, the Board notes that 
the disabilities that have been positively associated with 
Agent Orange include respiratory cancers (including cancer of 
the lung, bronchus, and larynx).  However, the record does 
not demonstrate that the Veteran has been diagnosed with a 
respiratory cancer.  Indeed, although the record shows that 
the Veteran had a left lower lobe mass, there is no evidence 
that such mass was cancerous.  Further, although the record 
demonstrates that the Veteran's treating examiners have been 
concerned that the Veteran's lung mass might be cancerous, a 
December 2004 lung biopsy shows that the pathologist 
indicated that there was no evidence of malignancy.  
Additionally, examiners from subsequent CT scans of the 
Veteran's chest failed to report that the Veteran had lung 
cancer or any other type of respiratory cancer.  Further, the 
examiner from the Veteran's September 2005 VA examination, in 
discussing the Veteran's left upper lobe mass, also noted 
that no malignancy was seen on the pathology done on the 
Veteran on December 21, 2004 at the John Cochran VA Medical 
Center.  He also indicated that a fragment of fibrosis tissue 
was noted but that it did not appear to be cancerous at that 
time.  Therefore, in the absence of any evidence to the 
contrary, the Board finds that the preponderance of the 
evidence is against a finding that the Veteran has a 
currently diagnosed respiratory cancer, including lung 
cancer.

Further, the Board observes that while the disabilities that 
have been positively associated with Agent Orange include 
respiratory cancers, such list does not include any of the 
Veterans's diagnosed pulmonary conditions, including 
restrictive or obstructive lung disease, a lung abscess, 
bronchitis, or non-cancerous pleural masses.  See 38 C.F.R. 
§§ 3.307, 3.309 (2009).  As such, the preponderance of the 
evidence is against service connection on a presumptive basis 
for a pulmonary disability.

As noted above, even if the presumptive service connection 
statutory provisions are not applicable, a veteran is not 
precluded from establishing service connection with proof of 
actual direct causation.  See Combee v. Brown.  In this 
regard, in order to establish service connection on a non-
presumptive direct incurrence basis, the veteran must provide 
evidence of a current disability, an in-service injury or 
disease, and a nexus between the current disability, and an 
in-service injury or disease.  In this case, the Veteran's 
service treatment records do not reflect that he ever 
complained of, or sought treatment, for a pulmonary 
disability while in service.  Indeed, the Veteran denied a 
history of chronic or frequent colds, sinusitis, asthma, 
shortness of breath, pain or pressure in chest, or chronic 
cough on his May 1974 separation examination.  Likewise, the 
physician from such examination reported that the Veteran's 
lungs and chest were normal.  Moreover, it is significant to 
point out that no competent clinical opinion of record 
etiologically relates any of the Veteran's currently 
diagnosed pulmonary disabilities to any incident of the 
Veteran's service, including Agent Orange exposure.  Thus, in 
the absence of demonstration of continuity of symptomatology, 
or competent medical evidence that causally links any of the 
Veteran's pulmonary disabilities, including his left lower 
lobe pleural based mass, right upper lobe abscess, dyspnea, 
chronic obstructive pulmonary disease, restrictive lung 
disease, and/or bronchitis to service, to include exposure to 
Agent Orange, the Board finds that the initial demonstration 
of a pulmonary disability in 1984, years after service, is 
too remote from service to be reasonably related to service.  
See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  
Therefore, the Board concludes that the preponderance of the 
evidence is also against a grant of service connection on a 
nonpresumptive direct incurrence basis.

In conclusion, the Board finds that the preponderance of the 
evidence is against the Veteran's claim for service 
connection for a pulmonary disability, to include as due to 
Agent Orange exposure.  Although the Veteran asserts that his 
current pulmonary disabilities are related to service, he is 
not competent to provide an opinion requiring medical 
knowledge, such as a question of medical causation.  Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).  He is competent to 
give evidence about what he experienced; for example, he is 
competent to report that he experiences certain 
symptomatology.  See, e.g., Layno v. Brown, 6 Vet. App. 465 
(1994).  Competency, however, must be distinguished from 
weight and credibility, which are factual determinations 
going to the probative value of the evidence.  Rucker v. 
Brown, 10 Vet. App. 67, 74 (1997).  In this case, the 
negative evidence of record is of greater probative value 
than the Veteran's statements and thus will be given more 
probative weight.  Thus, the Board finds that the competent 
objective evidence of record fails to establish that the 
Veteran has a current pulmonary disability as a result of his 
service.  The Board has considered the doctrine of giving the 
benefit of the doubt to the Veteran, under 38 U.S.C.A. § 5107 
(West 2002), and 38 C.F.R. § 3.102 (2009), but does not find 
that the evidence is of such approximate balance as to 
warrant its application.  Accordingly, the Board finds that 
the preponderance of the evidence is against the Veteran's 
claim for service connection for a pulmonary disability, to 
include as due to Agent Orange exposure, and the claim must 
be denied.

4.  Lipomas

The Veteran asserts that service connection is warranted for 
lipomas.  With respect to entitlement to service connection 
on a nonpresumptive direct incurrence basis, the clinical 
evidence of record establishes that since 1989, the Veteran 
has complained of, and sought treatment on several occasions 
for lipomas (fatty tumors) on his chest, abdomen, and arms.  
However, it is significant to point out that the Veteran's 
contemporaneous service treatment records do not indicate 
that the Veteran ever complained of, or was treated for, a 
lipoma in service.  Indeed, the Veteran denied a history of 
tumors, growths, cysts, or cancer on his May 1974 separation 
examination.  Likewise, the examiner from such examination 
also reported that the Veteran's skin and lymphatics were 
normal.  Moreover, there is no competent medical opinion of 
record that etiologically relates the Veteran's current 
lipomas to any incident of service.  Thus, in the absence of 
demonstration of continuity of symptomatology, or competent 
medical evidence that causally links any of the Veteran's 
lipomas to service, to include exposure to Agent Orange, the 
Board finds that the initial demonstration of a pulmonary 
disability in 1989, years after service, is too remote from 
service to be reasonably related to service.  See Maxson v. 
Gober, 230 F.3d 1330 (Fed. Cir. 2000).  Therefore, in the 
absence of any evidence to the contrary, the Board concludes 
that a grant of service connection is not warranted for 
lipoma on a nonpresumptive direct incurrence basis.

Also, as noted above, in order for a veteran to establish 
service connection on a presumptive basis for a disability 
that results from exposure to (herbicides) Agent Orange while 
serving in Vietnam, the disability must be one that is 
statutorily listed as a presumptive condition.  With respect 
to the Veteran's claim for service connection as a residual 
of exposure to Agent Orange, as noted above, the Board 
acknowledges that the Veteran served in Vietnam during the 
Vietnam Era and, as such, his in-service exposure to 
herbicides is presumed.  However, the Board notes that the 
disabilities that have been positively associated with Agent 
Orange do not include lipoma.  See 38 C.F.R. §§ 3.307, 3.309 
(2006).  Further, there is no competent medical evidence of 
record that causally links the Veteran's lipomas to exposure 
to Agent Orange in service.  Combee v. Brown, 34 F. 3d 1039 
(Fed Cir. 1994).   Therefore, in the absence of any evidence 
to the contrary, the Board finds that there is simply no 
medical evidence of record supporting a causal connection 
between the Veteran's exposure to herbicides during service 
and his current lipomas.

In conclusion, the Board finds that the preponderance of the 
evidence is against the Veteran's claim for service 
connection for lipomas, to include as due to Agent Orange 
exposure.  Although the Veteran asserts that his current 
lipomas are related to service, he is not competent to 
provide an opinion requiring medical knowledge, such as a 
question of medical causation.  Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  He is competent to give evidence about what 
he experienced; for example, he is competent to report that 
he experiences certain symptomatology.  See, e.g., Layno v. 
Brown, 6 Vet. App. 465 (1994).  Competency, however, must be 
distinguished from weight and credibility, which are factual 
determinations going to the probative value of the evidence.  
Rucker v. Brown, 10 Vet. App. 67, 74 (1997).  In this case, 
the negative evidence of record is of greater probative value 
than the Veteran's statements and thus will be given more 
probative weight.  Thus, the Board finds that the competent 
objective evidence of record fails to establish that the 
Veteran has a current lipoma disability as a result of his 
service.  The Board has considered the doctrine of giving the 
benefit of the doubt to the Veteran, under 38 U.S.C.A. § 5107 
(West 2002), and 38 C.F.R. § 3.102 (2009), but does not find 
that the evidence is of such approximate balance as to 
warrant its application.  Accordingly, the Board finds that 
the preponderance of the evidence is against the Veteran's 
claim for service connection for lipomas, to include as due 
to Agent Orange exposure, and the claim must be denied.


	

(CONTINUED ON NEXT PAGE)



ORDER

Entitlement to service connection for bilateral arm 
disability (other than lipoma), to include as due to Agent 
Orange exposure, is denied.

Entitlement to service connection for bilateral eye 
disability, to include defective vision, to include as due to 
Agent Orange exposure, is denied.

Entitlement to service connection for a pulmonary disability, 
to include as due to Agent Orange exposure, is denied.

Entitlement to service connection for lipomas, to include as 
due to Agent Orange exposure, is denied.


____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


